Case 3:18-cv-00870-BRM-LHG Document 30-1 Filed 10/15/19 Page 1 of 2 PagelD: 109

SAC a: i Li

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DISTRICT OF New Jersey
Emest W. Hinson, Jr EXHIBIT AND WITNESS LIST
V.
United States of America Case Number: 18-cv-870-BRN-LHG
PRESIDING JUDGE PLAINTIFF’S ATTORNEY DEFENDANT’S ATTORNEY
Hon. Brian R. Martinotti Andrew V. Buchsbaum Joshua H. Joseph
TRIAL DATE (S) COURT REPORTER COURTROOM DEPUTY
10/29/19-10/30/19; 1/27/20-1/28/20 Megan McKay-Soule Lisette Rodriguez
Ne | No | oorepeep | MARKED |ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
1 Photograph, injury Location #1 (US 00069)
2 Photograph, injury Location #2 (US 00070)
3 Photograph, Corrective Action Taken (US 00071)
4 Photograph of SS “Antares” coaming (figure 5, right picture, p. 11 of McAvoy 2/28/19 report).
5 Evidence List (US 00068)
6 Photograph, Injured Arm (US 00072)
7 Medical Log (US 00073)
8 SS Denebola Deck Log (US 00074)
9 Serious Injury/llness Report Package (US 00056)
10 Seafarer Data Sheet (US 00057)
1 Initial Report of Personal Iliness/Injury (US 00058)
12 Tote Services, Inc. Statement of Person Claiming Injury (US 00059)
13 Master’s Report of Request for Medical Attention (US 00060)
14 Tote Services Requisition for and Report for Medical Attention (US 00061-00062)
15 Report of Investigation of Serious IlIness/Injury (US 00063) -
16 Statement of Witness to or Person Nearby Scene of Reported Accident (US 00064)
17 Statement of Non-Witness to Personal Injury Incident (US 00065)
18 . Dept of Homeland Security/USCG Report of Marine Casualty (US 00066-00067)
19 Medical Records, MedStar Harbor Hospital, Baltimore, MD (US-MEDST-000001-000007)
20 Medical Records, Jeffrey V. Mayer, M.D. (US-MAYER-000001-00001 1)
21 Medical Records, Advanced Radiology with cd of 6/29/16 MRI (US-ADVANRAD 000001-000003)
22 Medical Records, Michael J. Sclafani, M.D. (US-SCLAF 000001-000203)

 

 

 

 

 

 

 

 

* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

Page 1 of 2
Case 3:18-cv-00870-BRM-LHG Document 30-1 Filed 10/15/19 Page 2 of 2 PagelD: 110

& a Wi Li

UNITED STATES DISTRICT COURT

DISTRICT OF

 

Ernest W. Hinson, Jr.

Vv.
United States of America

New Jersey

EXHIBIT AND WITNESS LIST

Case Number:

18-cv-870-BRN-LHG

 

DEFENDANT’S ATTORNEY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRESIDING JUDGE PLAINTIFF’S ATTORNEY
Hon. Brian R. Martinotti Andrew V. Buchsbaum, Esq. Joshua H. Joseph
TRIAL DATE (S) COURT REPORTER COURTROOM DEPUTY
10/29/19-10/30/19; 1/27/20-1/28/20 Megan McKay-Soule Lisette Rodriguez
Na LN! | orreren {MARKED | ADMITTED] DESCRIPTION OF EXHIBITS* AND WITNESSES
23 Medical Records, Northern Monmouth Regional Medical Center
24 Physical Therapy Records, Peak Performance Physical Therapy (US-PeakPerf 000001-000466)
25 Plaintiff's tax returns
26 Plaintiffs American Maritime Officer (AMO) Union pension records
27 Plaintiff's Individual Time Sheets
28 Plaintiffs Payroll Register Sheets (US 01200 et seq.)
29 Plaintiff's Duty Day Tabulations (US 01207 et seq.)
30 Plaintiff's Merchant Mariner Service Record received from the United States Coast Guard
31 Report & Supplemental Report of Kenneth Fisher, Ph.D. & diagrams
32 Report of David B. Stein, Ph.D.
33 Report of Kristin K. Kucsma, M.A. with charts
34 Any exhibit listed by defendant
35 Any exhibit required to impeach defendant’s exhibits or witnesses, or any exhibit not listed herein

 

necessary to achieve substantial justice

 

 

WITNESSES

 

ERNEST W. HINSON, Jr., 17 Picket Place, Freehold, NJ 07728

 

KENNETH FISHER., c/o Fisher Maritime, 70 S. Orange Ave, Ste. 206A, Livingston NJ 07039

 

DAVID STEIN, c/o Vocational Consulting Group, 11 Dundar Rd., Ste. 101, Springfield, NJ 07081

 

KRISTIN KUCSMA, c/o Sobel Tinari Econ. Grp, 293 Eisenhower Pkwy, Livingston, NJ 07039

 

 

 

 

 

 

 

 

 

* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

Page 2 of 2

 
